USCA11 Case: 21-14298    Document: 35-1     Date Filed: 12/05/2022   Page: 1 of 2




                                               [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 21-14298
                          Non-Argument Calendar
                          ____________________

       UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,
       versus
       JONATHON HOWARD BECK,


                                                  Defendant-Appellant.


                          ____________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                   D.C. Docket No. 1:20-cr-00137-CG-B-1
                          ____________________
USCA11 Case: 21-14298      Document: 35-1     Date Filed: 12/05/2022     Page: 2 of 2




       2                      Opinion of the Court                 21-14298


       Before JORDAN, BRANCH, and LAGOA, Circuit Judges.
       PER CURIAM:
               James B. Vollmer, counsel for Jonathon Howard Beck in this
       direct criminal appeal, has moved to withdraw from further repre-
       sentation of the appellant and filed a brief pursuant to Anders v.
       California, 386 U.S. 738 (1967). Our independent review of the en-
       tire record reveals that counsel’s assessment of the relative merit of
       the appeal is correct. Because independent examination of the en-
       tire record reveals no arguable issues of merit, counsel’s motion to
       withdraw is GRANTED, and Beck’s convictions and sentences are
       AFFIRMED.